DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 06-145927) in view of Toda et al. (WO 2016/068293).  The Examiner notes that US 2017/0327930 is the English language equivalent of WO 2016/068293 and all citations will refer to US 2017/0327930.
Regarding claims 1, 3, 7, and 19-21, Matsumoto discloses an aluminum alloy substrate comprising 0.1 wt.% or less of Si, 0.1 wt.% or less of Fe, and 0.03-0.3 wt.% of Mn, which therefore overlaps the claimed relationship, and with a balance comprising aluminum and inevitable impurities [0010].  In addition, Matsumoto discloses that the aluminum alloy substrate also comprises of 0.5 wt.% or less of Cu, 2.0-6.0 wt.% of Mg 0.03-0.3 wt.% of Cr, 0.1 wt.% or less of Zr, 0.3 wt.% or less of Zn, and/or 0.01-0.1 wt.% of Ti and B [0010].  
Matsumoto and the claims differ in that Matsumoto does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Matsumoto overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Matsumoto discloses that the diameter of a second phase particles is 15 µm or less [0010], however, fails to explicitly disclose a sum of circumferences of the second phase particles is 10 mm/mm2 or more as presently claimed (or discloses the number of particles per mm2). 
Toda discloses an aluminum alloy substrate for a magnetic disk comprising second phase particles having a longest diameter of 3-100 µm and has a distribution density of 100-50000 particles/mm2 [0075].  Although Toda fails to explicitly disclose the sum of the circumferences of second phase particle as claimed, Toda’s distribution density in combination of the diameter would overlap the claimed sum of the circumferences of second phase particle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
It would have been obvious to modify Matsumoto’s sum of circumferences of second phase particles be 10 mm/mm2 or more, or has a distribution density of maximum 50000 particles/mm2, since Toda discloses that this would enhance the rigidity and smoothness of a plated surface ([0039] and [0075]).
The preamble language of the limitation(s) "for a magnetic disk" has been considered to be a recitation of intended use because the body of each of Claims 1 and 19 do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, the aluminum alloy substrate Matsumoto is deemed capable of using it magnetic disk.  Nonetheless, discloses a magnetic disk.

Regarding claim 9, Matsumoto discloses that the average crystal grain size at a surface of the aluminum alloy or at a surface of a core alloy is 15 µm or less [0010].
	Regarding claims 10-11, Matsumoto discloses the layer, however, fails to its thickness as claimed.  Toda discloses that the thickness of the metal coating film is not limited [0085], thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of 10-3000 nm as presently claimed, since Toda discloses that any desired thickness can be obtained [0085].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto’s thickness to be within the claimed range, since Today discloses that this is considered a suitable thickness.
	Regarding claim 12, although Matsumoto discloses the intended use of a magnetic disk, Matsumoto fails to explicitly disclose the nominal claimed layers.
Toda discloses the layers as claimed (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto’s magnetic disk to incorporate the claimed layers, since Toda discloses that this is known in the arts of MRM.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments directed to the criticality of the claimed sum of circumferences of second phase particles of more than 10 mm/mm2 or more has been found unpersuasive.  However, the evidence pointed to in the specification is not commensurate in scope with the claims. The provided evidence does not support unexpected results for all the possible combinations of the elements encompassed by the claims.  The evidence only uses specific alloy and its concentration.  It is not clear that every AlSi alloy as claimed would behave the same as the ones employed by Applicant in the instant Examples.
 Furthermore, applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785             

/Holly Rickman/Primary Examiner, Art Unit 1785